United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Sal Glesser				:
Application No. 14/098,682			:		Decision on Petition
Filing Date: December 6, 2013		:				
Attorney Docket No. 3086-259		:
	

This is a decision on the petition under 37 C.F.R. § 1.137(a) filed October 28, 2020, to revive the above-identified application.

The petition is DISMISSED.

Sheridan Ross PC (“Firm”) filed the application on behalf of the applicant on December 6, 2013.

The Office issued a final Office action setting a three-month shortened statutory period for reply on June 17, 2016.  The final Office action rejects all of the pending claims.  

The examiner and a member of the Firm conducted an interview on September 1, 2016.  The examiner and the member of the Firm were unable to reach an agreement.

The Office issued a Notice of Abandonment via an e-mail notification on January 25, 2017.

A petition under 37 C.F.R. § 1.137(a) was filed on March 24, 2020.

The Office issued a decision dismissing the petition on September 3, 2020.  The decision requests additional information concerning the delay in filing the required reply.

The renewed petition was filed on October 28, 2020.  The renewed petition includes additional information.

In practical terms, the renewed petition appears to indicate:

(1)	An employee at applicant was responsible for communication with and sending instructions to the Firm;
(2)	The “liaison” employee decided the application should be allowed to become abandoned;
(3)	The renewed petition does not assert the employee lacked the actual authority or the apparent authority to make such a decision;

 
(5)	Based on the instructions received from applicant, the Firm decided to allow the application to become abandoned;
(6)	The Firm intentionally refrained from filing a reply to the Office action.

The renewed petition alleges the entire delay was unintentional for the following reasons:

(1)	An unidentified officer at applicant did not wish for the application to become abandoned.  
(2)	The officer and the employee did not realize the “misunderstanding” had taken place until 2020.

The renewed petition fails to identify the alleged misunderstanding.  The renewed petition does not state the officer even instructed the employee to continue having the application pursued, and the renewed petition states the employee did not receive proper instructions to take such an action.

If an employer gives an employee authority to make decisions regarding whether or not to abandon an application absent explicit instructions from an officer of the employer, the employer will be bound by decisions made by the employee.  In this case, the employee decided to intentionally allow the application to become abandoned.  The renewed petition fails to establish the applicant should not be bound by the employee’s decision.

Courts have recognized a client is bound by the conduct of the client’s attorney.1  For example, the United States Supreme Court has stated,

Petitioner voluntarily chose his attorney as his representative in the action and he cannot now avoid the consequences of the acts or omissions of this freely selected agent ... Each party is deemed bound by the acts of his lawyer-agent and is considered to have “notice of all facts, notice of which can be charged upon the attorney.”2  

The Firm decided to intentionally allow the application in this case to become abandoned.  The applicant is bound by the Firm’s decision even if an officer at the applicant did not wish for the application to become abandoned.
In view of the prior discussion, the record fails to establish the failure to timely submit a reply to the Office action and the abandonment of the application were intentional.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.3 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions 



    
        
            
        
            
    

    
        1 See Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 396, 397 (1993); Huston v. Ladner, 973 F.2d 1564, 1567, 23 U.S.P.Q.2D (BNA) 1910 (Fed. Cir. 1992); Gripe v. City of Enid, Oklahoma, 312 F.3d 1184, 1189 (10th Cir. 2002); Inryco, Inc. v. Metropolitan Engineering Co., Inc., 708 F.2d 1225, 1233 (7th Cir. 1983); Wei v. State of Hawaii , 763 F.2d 370, 372 (9th Cir. 1985); LeBlanc v. I.N.S ., 715 F.2d 685, 694 (1st Cir. 1983); and Steinhoff v. Harris, 698 F.2d 270, 275 (6th Cir.1983).
        
        2 Link v. Wabash Railroad Co., 370 U.S. 626, 633-634, 8 L. Ed. 2d 734, 82 S. Ct. 1386 (1962) (quoting Smith v. Ayer, 101 U.S. 320, 326 (1880)).
        
        3 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.